Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

By and Among

PLATINUM RESEARCH ORGANIZATION, INC.

and the

INVESTORS NAMED HEREIN

September 22, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION    1

1.1

   DEFINITIONS    1

1.2

   RULES OF CONSTRUCTION    4 ARTICLE II REGISTRATION RIGHTS    5

2.1

   REQUIRED REGISTRATION    5

2.2

   PIGGYBACK REGISTRATION    5

2.3

   REGISTRATIONS ON FORM S-3    6

2.4

   PREPARATION AND FILING    6

2.5

   EXPENSES    9

2.6

   INDEMNIFICATION    9

2.7

   UNDERWRITING AGREEMENT    11

2.8

   SUSPENSION    12

2.9

   INFORMATION BY HOLDER    12

2.10

   EXCHANGE ACT COMPLIANCE    13

2.11

   NO CONFLICT OF RIGHTS    13

2.12

   TRANSFER OF REGISTRATION RIGHTS    13

2.13

   TERMINATION    13 ARTICLE III SECURITIES LAW COMPLIANCE; LEGENDS    14

3.1

   RESTRICTION ON TRANSFER    14

3.2

   RESTRICTIVE LEGENDS    14 ARTICLE IV AMENDMENT AND WAIVERS    14

4.1

   AMENDMENT    14

4.2

   WAIVERS; EXTENSIONS    15

 

i



--------------------------------------------------------------------------------

ARTICLE V TERMINATION    15 ARTICLE VI MISCELLANEOUS    15

6.1

   SEVERABILITY    15

6.2

   ENTIRE AGREEMENT    15

6.3

   INDEPENDENCE OF AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES    16

6.4

   SUCCESSORS AND ASSIGNS    16

6.5

   COUNTERPARTS; FACSIMILE SIGNATURES    16

6.6

   REMEDIES    16

6.7

   NOTICES    17

6.8

   GOVERNING LAW; WAIVER OF JURY TRIAL    17

6.9

   FURTHER ASSURANCES    18

6.10

   CONFLICTING AGREEMENTS    18

6.11

   NO THIRD PARTY RELIANCE    18

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT (“Agreement”) dated as of September 22,, 2008,
among PLATINUM RESEARCH, INC., a Delaware corporation (the “Company”), and the
INVESTORS of the Company listed on Schedule I hereto, and their permitted
assigns (collectively, the “Investors”).

RECITALS:

A. The Company, Platinum Intellectual Property, L.P. (“PIP”), a Texas limited
partnership, PRO Operations, L.P., a Texas limited partnership, and Seattle City
Employees’ Retirement System, a single-employer defined-benefit public employee
retirement system (“SCERS”, who is an “Investor”) are each a party to that
certain Senior Secured Note Purchase Agreement dated as of December 3, 2004, as
amended by that certain Omnibus Amendment, dated as of January 9, 2007, as
further amended by that certain Second Omnibus Amendment, dated as of the date
of this Agreement (the “Purchase Agreement”), and in connection therewith, the
Company delivered that certain Senior Secured Note dated December 3, 2004 to
SCERS and SCERS loaned the Company an aggregate principal amount of $6,000,000.

B. Each of the Company, PRO Operations and PIP have made a promissory note (the
“New Note”), dated as of the date of this Agreement, to Alpina Lending, L.P.
(the “New Lender”) pursuant to which the New Lender, on its own behalf and as
agent for the individuals and entities identified in the New Note, has agreed to
loan up to $1,500,000 principal amount to the Company, PRO Operations and PIP.

C. As a condition to the consummation of the transactions contemplated by the
New Note, PIP, the Company and PRO Operations are required to amend certain
provisions of the Purchase Agreement to, among other things, (i) make the
Participation Payments convertible, at the option of SCERS, convertible into
Common Stock of the Company and (ii) provide SCERS, pursuant to this Agreement,
certain registration with respect to the Common Stock issued as Participation
Payments.

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION

 

1.1 DEFINITIONS.

Capitalized terms used in this Agreement and not defined herein have the
meanings ascribed to them in the Purchase Agreement. The following capitalized
terms used in this Agreement have the meanings ascribed to them below:

“Board” means the board of directors of the Company.

“Bylaws” means the Bylaws of the Company, as amended, modified, supplemented or
restated and in effect from time to time.

“Certificate” means the Certificate of Incorporation of the Company, as amended
and in effect at the time of determination, including any certificates of
designations filed with the Secretary of State of the State of Delaware pursuant
to the terms thereof.



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” has the meaning1 ascribed to it in the Recitals.

“Company” has the meaning ascribed to it in the Caption and shall include any
Subsidiary of the Company.

“Document(s)” means, individually or collectively, this Agreement, the Purchase
Agreement and all other documents executed in connection with this transaction.

“Equity Incentive Plans” means any stock option, issuance, appreciation rights
or other equity incentive plan for the independent directors, officers, and full
time employees of, and consultants to, the Company which plan has been approved
by the Board.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Governmental Authority” means any court, administrative agency, commission or
other governmental authority

“Information” has the meaning ascribed to it in Section 2.4(a)(ix).

“Inspectors” has the meaning ascribed to it in Section 2.4(a)(ix).

“Investors’ Counsel” has the meaning ascribed to such term in
Section 2.4(a)(ii).

“Material Sale” means (i) the sale (in one or a series of related transactions)
of all or substantially all of the Company’s assets to a Person or a group of
Persons acting in concert (including, without limitation, the sale of a division
of the Company or such assets of the Company that would materially change the
nature or composition of the Company’s business lines), (ii) the sale or
transfer (in one or a series of related transactions) of a majority of the
outstanding capital stock of the Company, to one Person or a group of Persons
acting in concert, or (iii) the merger or consolidation of the Company with or
into another Person that is not an Affiliate of the Company, in each case in
clauses (ii) and (iii) above under circumstances in which the holders of a
majority in voting power of the outstanding capital stock of the Company
immediately prior to such transaction own less than a majority in voting power
of the outstanding capital stock of the Company, or the surviving or resulting
corporation or acquirer, as the case may be, immediately following such
transaction; provided, however, that a debt or equity financing where (x) the
Company is the surviving corporation and (y) individuals who served as members
of the Board immediately prior to such financing constitute at least
three-fourths (3/4) of the members of the Board (rounded up to the nearest whole
number) after such financing, shall not be deemed a Material Sale. A sale (or
multiple related sales) of one or more Subsidiaries (whether by way of merger,
consolidation, reorganization or sale of all or substantially all assets or
securities) which constitutes all or substantially all of the consolidated
assets of the Company shall be deemed a Material Sale.

“Other Shares” means at any time those shares of Common Stock that do not
constitute Primary Shares or Registrable Shares.

 

2



--------------------------------------------------------------------------------

“Participation Payment” means those payments made to SCERS pursuant to the
Purchase Agreement.

“Primary Shares” means, at any time, the authorized but unissued shares of
Common Stock or Common Stock held by the Company in its treasury.

“Prospectus” means the prospectus included in a Registration Statement,
including any prospectus subject to completion, and any such prospectus as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Shares and, in each case, by
all other amendments and supplements to such prospectus, including
post-effective amendments, and in each case including all material incorporated
by reference therein.

“Public Offering” means the closing of a public offering of Common Stock solely
for cash pursuant to a Registration Statement declared effective under the
Securities Act, except that a Public Offering shall not include an offering of
securities to be issued as consideration in connection with a business
acquisition pursuant to Rule 145 of the Securities Act, an offering of
securities issuable pursuant to an Equity Incentive Plan, a registration in
which the only stock being registered is Common Stock issuable upon conversion
of preferred stock or debt securities which are also being registered or any
registration on any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Shares hereunder.

“Public Sale” means any sale, occurring simultaneously with or after a Public
Offering, of securities to the public pursuant to an offering registered under
the Securities Act or to the public through a broker, dealer or market maker
(pursuant to the provisions of Rule 144 or otherwise).

“Purchase Agreement” has the meaning ascribed to it in the Recitals.

“Records” has the meaning ascribed to it in Section 2.4(a)(ix).

“Registrable Shares” means, at any time, (a) Common Stock issued or issuable
upon conversion of one or more Participation Payments held, or hereafter
acquired, by the Investors and their permitted assigns, (b) any Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security which is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, such above-described common stock.
Notwithstanding the foregoing, Registrable Shares shall not include any
securities sold by a Person to the public pursuant to a Registration Statement
which has been declared effective, or Rule 144, in each case where the
restrictive legends and transfer restrictions with respect to Common Stock are
removed and the Common Stock in the hands of the purchaser is freely
transferable without any restriction or registration under the Securities Act in
any public or private transaction.

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Shares, and all amendments and supplements to any
such Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

3



--------------------------------------------------------------------------------

“Representative” of a Person shall be construed broadly and shall include such
Person’s partners, officers, directors, employees, agents, counsel, accountants
and other representatives.

“Requisite Investors” means those Investors who hold in the aggregate at least a
majority of the outstanding Common Stock held by all Investors at the time of
determination. In any situation where consent from or approval of the Requisite
Investors is required, the Company may select the Investors constituting the
Requisite Investors in its discretion and the requirement shall be deemed
satisfied so long as the consent or approval is received from Investors who hold
the requisite percentage of Common Stock called for herein. In such case the
Company shall promptly provide notice of such consent or approval to each of the
Investors.

“Rule 144” means Rule 144 and all other subdivisions thereof) promulgated by the
Commission under the Securities Act, as such rule may be amended from time to
time, or any similar or successor rule then in force.

“Securities Act” means the Securities Act of 1933, as amended.

“Suspension Period” has the meaning ascribed to it in Sections 2.8.

“Transfer” of securities shall be construed broadly and shall include any
issuance, sale, assignment, transfer, participation, gift, bequest,
distribution, or other disposition thereof, or any pledge or hypothecation
thereof, placement of a Lien thereon or grant of a security interest therein or
other encumbrance thereon, in each case whether voluntary or involuntary or by
operation of law or otherwise. “Transferor” means a Person engaging in a
Transfer of securities, and “Transferee” means a Person acquiring securities
through a Transfer.

 

1.2 RULES OF CONSTRUCTION.

The term this “Agreement” means this agreement together with all schedules and
exhibits hereto, as the same may from time to time be amended, modified,
supplemented or restated in accordance with the terms hereof. The use in this
Agreement of the term “including” means “including, without limitation.” The
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole, including the schedules and exhibits, as the same may
from time to time be amended, modified, supplemented or restated, and not to any
particular section, subsection, paragraph, subparagraph or clause contained in
this Agreement. All references to sections, schedules and exhibits mean the
sections of this Agreement and the schedules and exhibits attached to this
Agreement, except where otherwise stated. The title of and the section and
paragraph headings in this Agreement are for convenience of reference only and
shall not govern or affect the interpretation of any of the terms or provisions
of this Agreement. The use herein of the masculine, feminine or neuter forms
shall also denote the other forms, as in each case the context may require or
permit. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express

 

4



--------------------------------------------------------------------------------

their mutual intent, and no rule of strict construction shall be applied against
any party. Unless expressly provided otherwise, the measure of a period of one
month or year for purposes of this Agreement shall be that date of the following
month or year corresponding to the starting date, provided that if no
corresponding date exists, the measure shall be that date of the following month
or year corresponding to the next day following the starting date. For example,
one month following February 18 is March 18, and one month following March 31 is
May 1.

ARTICLE II

REGISTRATION RIGHTS

 

2.1 REQUIRED REGISTRATION.

(a) If at any time the Company shall be requested by the Requisite Investors to
effect the registration under the Securities Act of Registrable Shares having an
aggregate gross offering price (before underwriters discounts and commissions)
of at least $500,000, it shall within ten (10) days give written notice to the
other Investors of its requirement to so register such Registrable Shares (which
notice shall specify the number of Registrable Shares proposed to be included in
such registration and the intended method of distribution, which may be pursuant
to a shelf registration) and, upon the written request, delivered to the Company
within 30 days after delivery of any such notice by the Company, of such other
Investors to include in such registration Registrable Shares of such Investors
(which request shall specify the number of Registrable Shares proposed to be
included in such registration), the Company shall, subject to Section 2.1(b)
below, promptly use reasonable commercial efforts to effect such registration on
an appropriate form (but not later than 150 days after the initial request by
the Requisite Investors or 30 days after the Commission issues a no review
letter), under the Securities Act of the Registrable Shares which the Company
has been so requested to register. No securities held by a third party shall be
included in a Registration Statement filed pursuant to this Section 2.1(a)
without the consent of the Requisite Investors.

(b) A requested registration under Section 2.1(a) may be rescinded prior to such
registration being declared effective by the Commission by written notice to the
Company from the Requisite Investors.

 

2.2 PIGGYBACK REGISTRATION.

If the Company proposes for any reason to register Primary Shares or Other
Shares under the Securities Act (other than on Form S-4 or Form S-8 promulgated
under the Securities Act or any successor forms thereto), it shall promptly give
written notice to each Investor of its intention so to register the Primary
Shares or Other Shares and, upon the written request, given within 20 days after
delivery of any such notice by the Company, of any such Investor to include in
such registration Registrable Shares (which request shall specify the number of
Registrable Shares proposed to be included in such registration), the Company
shall cause all such Registrable Shares to be included in such registration on
the same terms and conditions as the Securities otherwise being sold in such
registration.

 

5



--------------------------------------------------------------------------------

2.3 REGISTRATIONS ON FORM S-3.

(a) Anything contained in this Section 2.3 to the contrary notwithstanding, at
such time as and for so long as the Company shall have qualified for the use of
Form S-3 promulgated under the Securities Act or any successor form thereto, the
Requisite Investors shall have the right to request in writing an unlimited
number of registrations on Form S-3, or such successor form, of Registrable
Shares, which request or requests shall (i) specify the number of Registrable
Shares intended to be sold or disposed of, (ii) state the intended method of
disposition of such Registrable Shares and (iii) relate to Registrable Shares
having an aggregate gross offering price (before underwriting discounts and
commissions) of at least $500,000, and upon receipt of such request, the Company
shall use reasonable commercial efforts promptly to effect the registration
under the Securities Act of the Registrable Shares so requested to be
registered. Whenever the Company is required by this Section 2.3(a) to use
reasonable commercial efforts to effect the registration of Registrable Shares,
each of the procedures and requirements of Section 2.1 (including but not
limited to the requirement that the Company notify all holders of Registrable
Shares from whom notice has not been received and provide them with the
opportunity to participate in the offering) shall apply to such registration.

(b) Anything contained in Section 2.3(a) to the contrary notwithstanding, the
Company shall not be obligated to effect such registration if it is requested
within six months after a registered offering of the Company in which the
Investors were given the opportunity to participate.

 

2.4 PREPARATION AND FILING.

(a) If and whenever the Company is under an obligation pursuant to the
provisions of this Article II to effect the registration of any Registrable
Shares, the Company shall, as expeditiously as practicable:

(i) With respect to registrations pursuant to Sections 2.1, 2.2 and 2.3, use
reasonable commercial efforts to cause a Registration Statement that registers
such Registrable Shares to become and remain effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities,
covered by such Registration Statement, as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities may be sold pursuant
to Rule 144 (the “Registration Period”);

(ii) furnish, at least five Business Days before filing a Registration Statement
that registers such Registrable Shares, a Prospectus relating thereto and any
amendments or supplements relating to such Registration Statement or Prospectus,
to one counsel selected by, in the case of a Registration initiated pursuant to
Section 2.1(a) or 2.3, the Requisite Investors (the “Investors’ Counsel”),
copies of all such documents proposed to be filed (it being understood that such
five Business Day period need not apply to successive drafts of the same
document proposed to be filed so long as such successive drafts are supplied to
the Investors’ Counsel in advance of the proposed filing by a period of time
that is customary and reasonable under the circumstances);

(iii) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for at least the
period set forth in Section 2.4(a)(i) or until all of such Registrable Shares
have been disposed of (if earlier) and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of such Registrable
Shares;

 

6



--------------------------------------------------------------------------------

(iv) notify the Investors’ Counsel promptly in writing (A) of any comments by
the Commission with respect to such Registration Statement or Prospectus, or any
request by the Commission for the amending or supplementing thereof or for
additional information with respect thereto, (B) of the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement or Prospectus or any amendment or supplement thereto or the initiation
of any proceedings for that purpose (and the Company shall use reasonable
commercial efforts to prevent the issuance thereof or, if issued, to obtain its
withdrawal) and (C) of the receipt by the Company of any notification with
respect to the suspension of the qualification of such Registrable Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purposes;

(v) use reasonable commercial efforts to register or qualify such Registrable
Shares under such other securities or blue sky laws of such jurisdictions as any
seller of Registrable Shares reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
of Registrable Shares to consummate the disposition in such jurisdictions of the
Registrable Shares owned by such seller;

(vi) furnish to each seller of such Registrable Shares such number of copies of
a summary Prospectus or other Prospectus, including a preliminary Prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as such seller of Registrable Shares may reasonably request in order to
facilitate the public sale or other disposition of such Registrable Shares;

(vii) use reasonable commercial efforts to cause such Registrable Shares to be
registered with or approved by such other Governmental Authorities as may be
necessary by virtue of the business and operations of the Company to enable the
seller or sellers thereof to consummate the disposition of such Registrable
Shares;

(viii) notify on a timely basis each seller of such Registrable Shares at any
time when a Prospectus relating to such Registrable Shares is required to be
delivered under the Securities Act within the appropriate period mentioned in
clause (i) of this Section 2.4(a) of the happening of any event as a result of
which the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and, at the request
of such seller, prepare and furnish to such seller a reasonable number of copies
of a supplement to or an amendment of such Prospectus as may be necessary so
that, as thereafter delivered to the offerees of such shares, such Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;

 

7



--------------------------------------------------------------------------------

(ix) make available for inspection by any seller of such Registrable Shares, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
seller or underwriter (collectively, the “Inspectors”), all pertinent financial,
business and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information (together
with the Records, the “Information”) reasonably requested by any such Inspector
in connection with such Registration Statement (and any of the Information which
the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, shall not be used by such seller
or such Inspector for any purpose other than exercise of such due diligence
responsibility and shall not be disclosed by the Inspectors unless (A) the
disclosure of such Information is necessary to avoid or correct a material
misstatement or omission in the Registration Statement, (B) the release of such
Information is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, (C) such Information has been made generally available
to the public or (D) the seller of Registrable Shares agrees that it will, upon
learning that disclosure of such Information is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the
Information deemed confidential);

(x) use reasonable commercial efforts to obtain from its independent certified
public accountants a “cold comfort” letter in customary form and covering such
matters of the type customarily covered by cold comfort letters;

(xi) use reasonable commercial efforts to obtain, from its counsel, an opinion
or opinions in customary form (which shall also be addressed to the Investors
selling Registrable Shares in such registration);

(xii) provide a transfer agent and registrar (which may be the same entity and
which may be the Company) for such Registrable Shares;

(xiii) issue to any underwriter to which any seller of Registrable Shares may
sell securities in such offering certificates evidencing such Registrable
Shares;

(xiv) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

(xv) otherwise use reasonable commercial efforts to comply with all applicable
rules and regulations of the Commission, and make available to its
securityholders, as soon as reasonably practicable, earnings statements which
need not be audited covering a period of 12 months beginning within three months
after the effective date of the Registration Statement, which earnings
statements shall satisfy the provisions of Section 11(a) of the Securities Act;
and

(xvi) use reasonable commercial efforts to take all other steps necessary to
effect the registration of such Registrable Shares contemplated hereby.

 

8



--------------------------------------------------------------------------------

(b) Each holder of Registrable Shares that sells Registrable Shares pursuant to
a registration under this Agreement agrees that during such time as such seller
may be engaged in a distribution of the Registrable Shares, such seller shall
comply with Regulation M promulgated under the Exchange Act and pursuant thereto
it shall, among other things: (i) not engage in any stabilization activity in
connection with the securities of the Company in contravention of such rules;
(ii) distribute the Registrable Shares under the Registration Statement solely
in the manner described in the Registration Statement; and (iii) cease
distribution of such Registrable Shares pursuant to such Registration Statement
upon receipt of written notice from the Company that the prospectus covering the
Registrable Shares contains any untrue statement of a material fact or omits a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.

 

2.5 EXPENSES.

All expenses incurred by the Company in complying with Section 2.4, including,
without limitation, all registration and filing fees, fees and expenses of
complying with securities and blue sky laws, printing expenses, fees and
expenses of the Company’s counsel and accountants and reasonable fees and
expenses of the Investors’ Counsel, shall be paid by the Company; provided,
however, that all underwriting discounts and selling commissions applicable to
the Registrable Shares and all fees and expenses of counsel for the seller or
sellers other than the Investors’ Counsel, shall not be borne by the Company but
shall be borne by the seller or sellers thereof, in proportion to the number of
Registrable Shares sold by such seller or sellers.

 

2.6 INDEMNIFICATION.

(a) To the maximum extent permitted by law, in connection with any registration
of any Registrable Shares under the Securities Act pursuant to this Article II,
the Company shall indemnify and hold harmless the seller of such Registrable
Shares, each underwriter, broker or any other Person acting on behalf of such
seller, each other Person, if any, who controls any of the foregoing Persons
within the meaning of the Securities Act and each Representative of any of the
foregoing Persons, against any losses, claims, damages or liabilities, joint or
several, to which any of the foregoing Persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement under which such Registrable Shares were registered, any
preliminary Prospectus or final Prospectus contained therein, any amendment or
supplement thereto or any document incident to registration or qualification of
any Registrable Shares, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or, with respect to
any Prospectus, necessary to make the statements therein in light of the
circumstances under which they were made not misleading, or any violation by the
Company of the Securities Act or state securities or blue sky laws applicable to
the Company and relating to action or inaction required of the Company in
connection with such registration or qualification under such state securities
or blue sky laws, and the Company shall promptly reimburse such seller, such
underwriter, such broker, such controlling Person or such Representatives for
any legal or other expenses incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable to any such Person to

 

9



--------------------------------------------------------------------------------

the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in said Registration Statement, preliminary Prospectus,
amendment, supplement or document incident to registration or qualification of
any Registrable Shares in reliance upon and in conformity with written
information furnished to the Company through an instrument duly executed by such
Person, or a Person duly acting on their behalf, specifically for use in the
preparation thereof; provided further, however, that the foregoing indemnity
agreement is subject to the condition that, insofar as it relates to any untrue
statement, allegedly untrue statement, omission or alleged omission made in any
preliminary Prospectus but eliminated or remedied in the final Prospectus (filed
pursuant to Rule 424 of the Securities Act), such indemnity agreement shall not
inure to the benefit of any indemnified party from whom the Person asserting any
loss, claim, damage, liability or expense purchased the Registrable Shares which
are the subject thereof, if a copy of such final Prospectus had been timely made
available to such Indemnified Person and such final Prospectus was not delivered
to such Person with or prior to the written confirmation of the sale of such
Registrable Shares to such Person.

(b) To the maximum extent permitted by law, in connection with any registration
of Registrable Shares under the Securities Act pursuant to this Article II, each
seller of Registrable Shares shall indemnify and hold harmless (in the same
manner and to the same extent as set forth in the paragraph (a) of this
Section 2.6) the Company, each underwriter or broker involved in such offering,
each other seller of Registrable Shares under such Registration Statement, each
Person who controls any of the foregoing Persons within the meaning of the
Securities Act and any Representative of the foregoing Persons with respect to
any statement or omission from such Registration Statement, any preliminary
Prospectus or final Prospectus contained therein, any amendment or supplement
thereto or any document incident to registration or qualification of any
Registrable Shares, if such statement or omission was made in reliance upon and
in conformity with written information furnished to the Company or such
underwriter through an instrument duly executed by such seller or a Person duly
acting on their behalf specifically for use in connection with the preparation
of such Registration Statement, preliminary Prospectus, final Prospectus,
amendment or supplement; provided, however, that the obligation to indemnify
will be several, not joint and several, among the sellers of Registrable Shares,
and the maximum amount of liability in respect of such indemnification shall be
in proportion to and limited, in the case of each seller of Registrable Shares,
to an amount equal to the proceeds actually received by such seller from the
sale of Registrable Shares effected pursuant to such registration.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in the preceding paragraphs of this
Section 2.6, such indemnified party will, if a claim in respect thereof is made
against an indemnifying party, give written notice to the latter of the
commencement of such action (provided, however, that an indemnified party’s
failure to give such notice in a timely manner shall only relieve the
indemnification obligations of an indemnifying party to the extent such
indemnifying party is prejudiced by such failure). In case any such action is
brought against an indemnified party, the indemnifying party will be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party

 

10



--------------------------------------------------------------------------------

shall not be responsible for any legal or other expenses subsequently incurred
by the indemnified party in connection with the defense thereof; provided,
however, that if any indemnified party shall have reasonably concluded that
there may be one or more legal or equitable defenses available to such
indemnified party which are in addition to or conflict with those available to
the indemnifying party, or that such claim or litigation involves or could have
an effect upon matters beyond the scope of the indemnity agreement provided in
this Section 2.6, the indemnifying party shall not have the right to assume the
defense of such action on behalf of such indemnified party and such indemnifying
party shall reimburse such indemnified party and any Person controlling such
indemnified party for that portion of the reasonable fees and expenses of any
counsel (plus appropriate special and local counsel) retained by the indemnified
party which are reasonably related to the matters covered by the indemnity
agreement provided in this Section 2.6. Notwithstanding the foregoing, the
indemnity agreement set forth in Section 2.6(a) shall not apply to amounts paid
in settlement if such settlement is effected without the written consent of the
indemnifying party (which consent shall not be unreasonably withheld).

(d) If the indemnification provided for in this Section 2.6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, claim, damage or liability referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, claim, damage or liability
as well as any other relevant equitable considerations; provided, however, that
the maximum amount of liability in respect of such contribution shall be
limited, in the case of each seller of Registrable Shares, to an amount equal to
the proceeds actually received by such seller from the sale of Registrable
Shares effected pursuant to such registration. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(e) The indemnification and contribution provided for under this Article II will
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party and will survive the transfer of securities.

(f) The indemnification required by this Section 2.6 will be made by periodic
payments during the course of the investigation or defense, as and when bills
are received or expenses incurred, subject to prompt refund in the event any
such payments are determined not to have been due and owing hereunder.

 

2.7 UNDERWRITING AGREEMENT.

(a) Notwithstanding the provisions of Sections 2.4 and 2.6, to the extent that
the sellers of Registrable Shares in a proposed registration shall enter into an
underwriting or similar agreement, which agreement contains provisions covering
one or more issues addressed in such

 

11



--------------------------------------------------------------------------------

sections of this Article II, the provisions contained in such sections of this
Article II addressing such issue or issues shall be of no force or effect with
respect to such registration, but this provision shall not apply to the Company
if the Company is not a party to the underwriting or similar agreement.

(b) If any registration pursuant to Section 2.1 or 2.3 is requested to be an
underwritten offering, the Company shall negotiate in good faith to enter into a
reasonable and customary underwriting agreement with the underwriters thereof.
The Company shall be entitled to receive indemnities from lead institutions,
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above with respect to information so furnished in writing by such Persons
specifically for inclusion in any Prospectus or Registration Statement and to
the extent customary given their role in such distribution.

(c) No holder of Registrable Shares may participate in any registration
hereunder that is underwritten unless such holder agrees (i) to sell such
holder’s Registrable Shares proposed to be included therein on the basis
provided in any underwriting arrangements acceptable to the Company and the
Investors holding a majority of the Registrable Shares to be included in such
registration and (ii) as expeditiously as possible, notify the Company of the
occurrence of any event concerning such holder as a result of which the
Prospectus relating to such registration contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

2.8 SUSPENSION.

Anything contained in this Article II to the contrary notwithstanding, the
Company may (not more than once with respect to each registration), by notice in
writing to each holder of Registrable Shares to which a Prospectus relates,
require such holder to suspend, for up to 90 days (the “Suspension Period”), the
use of any Prospectus included in a Registration Statement filed under
Section 2.1, 2.2 or 2.3 if a Material Sale exists that would require an
amendment to such Registration Statement or supplement to such Prospectus
(including any such amendment or supplement made through incorporation by
reference to a report filed under Section 13 of the Exchange Act). The period
during which such Prospectus must remain effective shall be extended by a period
equal to the Suspension Period. The Company may (but shall not be obligated to)
withdraw the effectiveness of any Registration Statement subject to this
provision.

 

2.9 INFORMATION BY HOLDER.

Each holder of Registrable Shares to be included in any registration shall
furnish to the Company and the managing underwriter such written information
regarding such holder and the distribution proposed by such holder as the
Company or the managing underwriter may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification
or compliance referred to in this Article II.

 

12



--------------------------------------------------------------------------------

2.10 EXCHANGE ACT COMPLIANCE.

The Company shall comply with all of the reporting requirements of the Exchange
Act (whether or not it shall be required to do so) and shall comply with all
other public information reporting requirements of the Commission, which are
conditions to the availability of Rule 144 for the sale of the Common Stock. The
Company shall cooperate with each holder of Registrable Shares in supplying such
information as may be reasonably necessary for such holder to complete and file
any information reporting forms presently or hereafter required by the
Commission as a condition to the availability of Rule 144.

 

2.11 NO CONFLICT OF RIGHTS.

The Company represents and warrants to the Investors that the registration
rights granted to the Investors hereby do not conflict with any other
registration rights granted by the Company. The Company shall not, after the
date hereof, grant any registration rights which conflict with or impair, or
have any priority over, the registration rights granted hereby, without the
prior consent of the Requisite Investors. In any underwritten public offering,
the managing underwriter shall be a nationally recognized investment banking
firm selected by the Company, and reasonably acceptable to the Requisite
Investors.

 

2.12 TRANSFER OF REGISTRATION RIGHTS.

The registration rights provided in this Article II may be Transferred by any
Investor to (i) any principal, officer, or retired or principal officer of an
Investor, (ii) to an Affiliate of an Investor, or (iii) to any Transferee of at
least 100,000 shares of Common Stock held by such Investor, in each case so long
as the Company is, within a reasonable time after such transfer, furnished with
written notice of the name and address of such Transferee and the securities
with respect to which such registration rights are being assigned.

 

2.13 TERMINATION.

This Article II shall terminate and be of no further force or effect, as to any
Investor, upon such time as Rule 144 or another similar exemption under the
Securities Act is available for the sale of all such Investor’s Registrable
Shares in a single transaction without regard to volume limitations; provided,
however, that Sections 2.5 and 2.6 shall survive the termination of this Article
II.

 

13



--------------------------------------------------------------------------------

ARTICLE III

SECURITIES LAW COMPLIANCE; LEGENDS

 

3.1 RESTRICTION ON TRANSFER.

(a) Except for Transfers that constitute Public Sales and Transfers to
Affiliates, no Investor shall Transfer any Registrable Shares to a Person not
already a party to this Agreement, unless and until such Person executes and
delivers to the Company a joinder agreement, pursuant to which such Person will
thereupon become a party to, and be bound by and obligated to comply with the
terms and provisions of, this Agreement, as an Investor hereunder. No Person who
acquires Common Stock in a Public Sale shall be required to execute a joinder
agreement.

(b) In addition to any other restrictions on the Transfer of any securities
contained in this Agreement, the Investors shall not Transfer any Registrable
Shares except in compliance with the conditions specified in this Article III.

 

3.2 RESTRICTIVE LEGENDS.

(a) Each certificate evidencing Registrable Shares and each certificate issued
in exchange for or upon the Transfer of any Registrable Shares (if such shares
remain Registrable Shares as defined herein after such Transfer) shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A REGISTRATION
RIGHTS AGREEMENT DATED AS OF SEPTEMBER 22, 2008, AMONG THE ISSUER OF SUCH
SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS THE
SAME MAY BE AMENDED FROM TIME TO TIME. THE TERMS OF SUCH REGISTRATION RIGHTS
AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON TRANSFERS. A COPY OF SUCH
REGISTRATION RIGHTS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO
THE HOLDER HEREOF UPON WRITTEN REQUEST.”

(b) The Company shall imprint such legends on certificates evidencing shares
outstanding prior to the date hereof. The legend set forth above shall be
removed from the certificates evidencing any shares that cease to be Registrable
Shares in accordance with the terms of this Agreement.

ARTICLE IV

AMENDMENT AND WAIVERS

 

4.1 AMENDMENT.

Except as expressly set forth herein, the provisions of this Agreement may only
be amended or waived with the prior written consent of (i) the Company and
(ii) the Requisite Investors; provided, however, that (A) any such amendment,
modification, or waiver that would adversely affect the rights hereunder of any
Investor, in its capacity as an Investor, without similarly affecting the rights
hereunder of all Investors, shall not be effective as to such Investor

 

14



--------------------------------------------------------------------------------

without such Investor’s prior written consent (B) Schedule I to this Agreement
shall be deemed to be automatically amended from time to time to reflect
Transfers of Common Stock made in accordance with the terms of this Agreement,
without requiring the consent of any party, and the Company will, from time to
time, distribute to the Investors a revised Schedule I to reflect any such
changes.

 

4.2 WAIVERS; EXTENSIONS.

No course of dealing between the Company and the Investors (or any of them) or
any delay in exercising any rights hereunder will operate as a waiver of any
rights of any party to this Agreement. The failure of any party to enforce any
of the provisions of this Agreement will in no way be construed as a waiver of
such provisions and will not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

ARTICLE V

TERMINATION

The provisions of this Agreement, except as otherwise expressly provided herein,
shall terminate upon the approval of such termination by (i) the Company and
(ii) the Requisite Investors. Anything contained herein to the contrary
notwithstanding, as to any particular Investor, this Agreement shall no longer
be binding or of further force or effect as to such Investor, except as
otherwise expressly provided herein, as of the date such Investor has
Transferred all of such Investor’s interest in the Company’s securities and the
Transferees of such securities have, if required by Section 3.1(a) hereof,
executed joinder agreements.

ARTICLE VI

MISCELLANEOUS

 

6.1 SEVERABILITY.

It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, in the
event that any provision of this Agreement would be held in any jurisdiction to
be invalid, prohibited or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not be invalid,
prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

6.2 ENTIRE AGREEMENT.

This Agreement and the other agreements referred to herein and to be executed
and delivered in connection herewith embody the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede and preempt

 

15



--------------------------------------------------------------------------------

any and all prior and contemporaneous understandings, agreements, arrangements
or representations by or among the parties, written or oral, which may relate to
the subject matter hereof or thereof in any way. Other than this Agreement, the
other Documents and the other agreements referred to herein and therein to be
executed and delivered in connection herewith and therewith, there are no other
agreements continuing in effect relating to the subject matter hereof.

 

6.3 INDEPENDENCE OF AGREEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES.

All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such initial covenant. In addition,
all representations and warranties hereunder shall be given independent effect
so that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder. The
exhibits and schedules attached hereto are hereby made part of this Agreement in
all respects.

 

6.4 SUCCESSORS AND ASSIGNS.

Except as otherwise provided herein, this Agreement will bind and inure to the
benefit of and be enforceable by the Company and its successors and assigns and
the Investors and any subsequent holders of Registrable Shares and the
respective successors and assigns of each of them, so long as they hold
Registrable Shares. This Agreement is not intended to create any third party
beneficiaries.

 

6.5 COUNTERPARTS; FACSIMILE SIGNATURES.

This Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. Facsimile counterpart
signatures to this Agreement shall be acceptable and binding.

 

6.6 REMEDIES.

(a) Each Investor shall have all rights and remedies reserved for such Investor
pursuant to this Agreement and all of the rights that such holder has under any
law or equity. Any Person having any rights under any provision of this
Agreement will be entitled to enforce such rights specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law or equity.

(b) The parties hereto agree that if any parties seek to resolve any dispute
arising under this Agreement pursuant to a legal proceeding, the prevailing
parties to such proceeding shall be entitled to receive reasonable fees and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with such proceedings.

 

16



--------------------------------------------------------------------------------

(c) It is acknowledged that it will be impossible to measure in money the
damages that would be suffered by any party hereto if any Person also party
hereto fails to comply with any of the obligations imposed on it upon them in
this Agreement or in the Certificate or Bylaws and that in the event of any such
failure, the aggrieved party will be irreparably damaged and will not have an
adequate remedy at law. Any such aggrieved party shall, therefore, be entitled
to equitable relief, including specific performance, to enforce such
obligations, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

 

6.7 NOTICES.

All notices or other communications which are required or otherwise delivered
hereunder shall be deemed to be sufficient and duly given if contained in a
written instrument (a) personally delivered or sent by telecopier, (b) sent by
nationally-recognized overnight courier guaranteeing next Business Day delivery
or (c) sent by first class registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

(i) if to the Company, to:

 Platinum Research Organization, Inc.

 2777 Stemmons Freeway, Suite 1440

 Dallas, Texas 75207

 Telephone 214-271-9503

 Fax 214-271-9504

 Attention: Chief Executive Officer

(ii) if to an Investor, to him, her or it at the address set forth on Schedule I
attached hereto; or to such other address as the party to whom notice is to be
given may have furnished to each other party in writing in accordance herewith.
Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered, (ii) when sent, if sent by telecopy on a
Business Day (or, if not sent on a Business Day, on the next Business Day after
the date sent by telecopy), (iii) on the first Business Day after dispatch, if
sent by nationally recognized, overnight courier guaranteeing next Business Day
delivery and (iv) on the fifth Business Day following the date on which the
piece of mail containing such communication is posted, if sent by mail.

 

6.8 GOVERNING LAW; WAIVER OF JURY TRIAL.

(a) All questions concerning the construction, interpretation and validity of
this Agreement shall be governed by and construed and enforced in accordance
with the domestic laws of the State of Washington, without giving effect to any
choice or conflict of law provision or rule (whether in the State of Washington
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Washington. In furtherance of the
foregoing, the internal law of the State of Washington will control the
interpretation and

 

17



--------------------------------------------------------------------------------

construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply. Notwithstanding the foregoing provisions of this
Section 6.10, those provisions of this Agreement that relate to the internal
governance of the Company and are required by Delaware corporate law to be
governed by such, shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware.

(b) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.

 

6.9 FURTHER ASSURANCES.

Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and documents as any other party hereto
reasonably may request in order to carry out the provisions of this Agreement
and the consummation of the transactions contemplated hereby.

 

6.10 CONFLICTING AGREEMENTS.

No Investor shall enter into any stockholder agreements or arrangements of any
kind with any Person with respect to any securities on terms inconsistent with
the provisions of this Agreement (whether or not such agreements or arrangements
are with other Investors or with Persons that are not parties to this
Agreement), including agreements or arrangements with respect to the acquisition
or disposition of securities in a manner which is inconsistent with this
Agreement.

 

6.11 NO THIRD PARTY RELIANCE.

Anything contained herein to the contrary notwithstanding, the representations
and warranties of the Company contained in this Agreement (a) are being given by
the Company as an inducement to the Investors to enter into this Agreement and
the other Documents (and the Company acknowledges that the Investors have
expressly relied thereon) and (b) are solely for the benefit of the Investors.
Accordingly, no third party (including, without limitation, any holder of
capital stock of the Company) or anyone acting on behalf of any thereof other
than the Investors, shall be a third party or other beneficiary of such
representations and warranties and no such third party shall have any rights of
contribution against the Investors or the Company with respect to such
representations or warranties or any matter subject to or resulting in
indemnification under this Agreement or otherwise.

[Signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Investor Rights
Agreement as of the date first written above.

 

COMPANY: PLATINUM RESEARCH ORGANIZATION, INC. By:   /s/ John T. “Cork” Jaeger,
Jr. Name:   John T. “Cork” Jaeger, Jr. Title:   Chief Executive Officer SEATTLE
CITY EMPLOYEES’ RETIREMENT SYSTEM By:   /s/ Cecelia Carter Name:   Cecelia
Carter Title:   Executive Director

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

INVESTORS

NAME AND ADDRESS

Seattle City Employees’ Retirement System

720 Third Avenue, Suite 1000 (10th Floor)

Seattle, WA 98104-1829

Attention: Cecelia M. Carter, Executive Director

with a copy to:

Summit Law Group, PLLC

315 5th Ave. S., Suite 1000

Seattle, WA 98104-2682

Phone: (206) 676-7106

Fax: (206) 676-7107

Attention: Charles P. Carter, Esq.